OPINION OF THE COURT
Order reversed, judgment of conviction vacated, and a new trial ordered on the dissenting opinion of Mr. Justice Louis J. Capozzoli at the Appellate Division (55 AD2d, at pp 20-25). See, also, People v Buxton (44 NY2d 33) involving a situation close to that in this case except that the circumstances here, as detailed in the dissenting opinion at the Appellate Division, are even stronger in dictating reversal.
*771Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.